            Case 1:20-cv-02139-CM Document 4 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT MICHAEL ESPADA; CYNTHIA
LORRAINE ESPADA,

                                 Plaintiffs,                       20-CV-2139 (CM)
                     -against-                                 ORDER OF DISMISSAL
WESTCHESTER COUNTY, ET AL.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By order dated March 11, 2020, the Court directed Plaintiffs, within thirty days, to pay

the $400.00 in fees required to file a civil action in this Court, or submit completed requests to

proceed in forma pauperis (“IFP applications”). That order specified that failure to comply

would result in dismissal of the complaint. Plaintiffs have not filed IFP applications or paid the

fee. Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff Cynthia Espada,

who has not consented to electronic service, and note service on the docket. The Court certifies

under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good faith,

and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge v. United States,

369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith when he seeks

review of a nonfrivolous issue).

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
